Madsen, C.J.
¶24 (dissenting) — Under RCW 4.12-.020(2), a cause of action against a public officer shall be tried in the county where the cause arose if the acts occurred in virtue of his or her office. The issue here is whether venue is proper in Klickitat County, where the defendant, Davis Brown, was working as a deputy attorney at the time the alleged acts of sexual harassment and related claims occurred. Mr. Brown contends venue is proper in Klickitat County under the statute because the acts in question occurred in virtue of his office. I agree.
Discussion
¶25 The majority makes two analytical mistakes on the way to its conclusion that Mr. Brown’s acts did not occur in virtue of his office. The majority distinguishes between acts done “virtute officii,” in virtue of office, and those done “colore officii,” under color of office.6 But this distinction ignores our cases to the contrary, and it is inconsistent with the vast body of authority from other jurisdictions, which explicitly reject this distinction in determining whether an officer’s acts were in virtue of his or her office.
*604¶26 The second mistake the majority makes is relying on outdated Idaho case law to conclude that the distinction remains critical in venue determinations. The majority seems to recognize our cases have rejected the distinction. However, it finds compelling Haffner v. United States Fidelity & Guaranty Co., 35 Idaho 517, 520, 207 P. 716 (1922), which addressed similar statutory language. Unfortunately for the majority, Haffner was overruled in relevant part and now the sole Idaho support in favor of continuing the distinction in the venue context is the concurring opinion in the overruling case. Helgeson v. Powell, 54 Idaho 667, 34 P.2d 957 (1934) (overruling Haffner in part); id. at 966 (Givens, J., concurring).
¶27 RCW 4.12.020(2) has remained essentially unchanged since territorial days. We have a significant line of cases interpreting this statute that reject a distinction between “virtute officii” and “colore officii.” But rather than adhere to the “clear definitional parameters of this precedent,” the majority reintroduces a distinction long abandoned in modern jurisprudence. Majority at 600. This is not in line with either the cases or the principle of upholding settled law where it is neither harmful nor incorrect. See, e.g., State v. Barber, 170 Wn.2d 854, 863, 248 P.3d 494 (2011) (“[t]hese considerations have led us to require ‘a clear showing that an established rule is incorrect and harmful before it is abandoned’ ” (quoting In re Rights to Waters of Stranger Creek, 11 Wn.2d 649, 653, 466 P.2d 508 (1970))).
¶28 When determining venue, we do not reach the merits of the case; rather, we look to the allegations in the complaint only insofar as it is necessary to determine proper venue within the meaning of the statute. See State ex rel. Hand v. Superior Court, 191 Wash. 98, 108, 71 P.2d 24 (1937). If a statute includes a term of art, we strive to give it the technical meaning. Swinomish Indian Tribal Cmty. v. Dep’t of Ecology, 178 Wn.2d 571, 581, 311 P.3d 6 (2013). We also consider relevant Washington case law illuminating *605the meaning of a statute. Jongeward v. BNSF Ry., 174 Wn.2d 586, 594, 278 P.3d 157 (2012).
¶29 Here, we do not write on a clean slate. The court has expressly rejected the early common law distinction. See Greenius v. Am. Sur. Co. of N.Y., 92 Wash. 401, 405, 159 P. 384 (1916). In Greenius, a constable, acting without reasonable grounds, unlawfully arrested the plaintiffs and, in the process, shot and severely injured one. In determining whether the constable acted in virtue of his office, the court recognized that “[m]uch mental energy had been expended in drawing distinctions” between acts done virtute officii and colore officii. Id. at 403. The court reasoned the best argument for rejecting this distinction was the hopeless and interminable confusion of the cases. Id. at 404. The court also concluded that it makes no difference whether the officer acted with or without process or warrant: “[h]e is an officer just the same, and his acts, whether right or wrong, are in virtute officii.” Id. at 407 (emphasis added).
¶30 In defining the meaning of “in virtue of his office,” the court committed to the “later and better rule” in line with the “preponderating authority,” which held that an act in virtue of one’s office includes acts that occur either virtute officii or colore officii. Id. at 405 (citing Lammon v. Feusier, 111 U.S. 17, 17-21, 4 S. Ct. 286, 28 L. Ed. 337 (1884)). Where an officer engaged in acts “outside of the performance of any duty imposed by law,” the surety would not be liable. Id. at 407 (emphasis added). However, the court explained if the officer had the authority to make an arrest and was officially engaged, his acts, whether right or wrong, lawful or not, were in virtue of his office. Id.
¶31 In Jahns v. Clark, 138 Wash. 288, 244 P. 729 (1926), Greenius was reinforced. In Jahns, we recognized courts that long before had ceased to view the distinction with much tolerance and again noted that the distinction yields a rule that is neither workable nor sensible. See id. at 294-95. Jahns involved a deputy sheriff who wrongfully shot the plaintiff, a minor. The deputy was at the location in search of *606bootleggers. When the plaintiff’s car neared the officer’s location, without any cause to believe the occupants guilty of the crime and without any signal to stop them, the deputy fired a sawed-off shotgun into the car, wounding the plaintiff. The defendants argued that because the act was wrongful, it was “not an ‘official’ one.” Id. at 294. This court rejected the argument and held that “[w]hether the act was one done ... by virtue of his office or under color of his office, is of no importance, and the court was correct in assuming that the act was an official act.” Id. at 298.
¶32 In another case we held the wrongful acts of military police officers, acting under the guise of authority as Grays Harbor police officers, were not official acts because the military officers had no authority or legal right to act as civilian police officers. Hand, 191 Wash, at 103-04. WTiether the acts were lawful or not is not the critical inquiry, however. Rather, the question is whether the officers had the authority to act. Because the military police officers had no legal authority to act as civilian police officers, their acts were not official acts. Id.
¶33 Officers acting unlawfully while engaged in the performance of official duties have long been characterized as committing acts in virtue of their office. See, e.g., State ex rel. McWhorter v. Superior Court, 112 Wash. 574, 577, 192 R 903 (1920) (the defendant’s acts of malicious prosecution were performed while acting as an agent of the state humane society); see also Hand, 191 Wash. at 104 (noting McWhorter was acting under color of and in virtue of his office as a public official); Roy v. City of Everett, 48 Wn. App. 369, 738 P.2d 1090 (1987) (implicitly recognizing proposition that regardless of whether the officer’s acts were lawful or unlawful, if the officer was engaged in the performance of his official duties the acts, as official acts, and venue are proper in the county where the acts occurred; plaintiffs sued the officers, among others, on theories of negligence, equal protection and civil rights violations, and assault).
*607¶34 This is in line with the vast body of authority rejecting the distinction. See Greenius, 92 Wash. at 405 (“ ‘[t]he almost uniform current of the later cases, however, regards wrongful acts of a public officer colore officii as official acts’ ” (quoting Lee v. Charmley, 20 N.D. 570, 129 N.W. 448, 449 (1910))); Jahns, 138 Wash, at 295 (holding “in so far as [Marquis] expresses an opinion that the distinction referred to should exist, the case is now finally expressly overruled” (overruling Marquis v. Willard, 12 Wash. 528, 41 P. 889 (1895))); Helgeson, 34 P.2d at 965 (“[w]e believe that the great weight of authority and the more modern decisions state the better rule — that it is immaterial whether the officer was acting by virtue of his office or under color of office, the surety is bound for his acts” (citing Jahns, 138 Wash. at 296-97)); see also Lammon, 111 U.S. 17 (recognizing and affirming the authorities rejecting the distinction).
¶35 Here, it is that undisputed Mr. Brown worked as a supervising deputy attorney. In this position he had the authority to supervise the plaintiffs. Whether he used his authority properly — or improperly, wrongfully, or unlawfully — his actions were within the ambit of his “supervisory” authority. Under our clear precedent Mr. Brown’s actions were in virtue of his office.
¶36 But rather than adhere to this well-established and widely supported principle, the majority concludes that Mr. Brown “has the authority to take all actions to prosecute citizens who have broken the law. He does not have the authority to harass, inflict emotional distress on, or create a hostile working environment for the other people in his office.” Majority at 601 (emphasis added).7
*608¶37 But this reasoning does not accord with our precedent. In cases discussed above, it was plain that a police officer has the authority to take all actions to protect and serve, but he or she does not have the right to unlawfully arrest or shoot someone without cause. Greenius, 92 Wash. at 402-03; Jahns, 138 Wash. at 289. A police officer may not lawfully assault or violate the civil rights of citizens. Roy, 48 Wn. App. at 370. An attorney, as the agent of the state, has the authority to take all actions to prosecute citizens for violations of the law, but he or she has no legal right to engage in malicious prosecution. McWhorter, 112 Wash. at 574. But each of these cases would have been wrongly decided under the majority’s rule defining “official acts” to exclude those done colore officii. Each of the acts at issue, which this court consistently held to be “official,” could no longer be so because they do not fall within the majority’s constrained definition of acts done in virtue of one’s office.
¶38 It is hard to understand why the majority rejects this court’s sound precedent, only to breathe new life into a doctrine that will once again lead to “interminable confusion” and absurd results. It is necessary only to read the cases to understand why the old rule was unworkable. See Greenius, 92 Wash. at 407 (noting 100 years of arguments attempting to fix an arbitrary line of demarcation between acts done virtute officii and colore officii left the cases in disarray). Yet, a century of fanciful arguments, litigation, and confusion has not dissuaded the majority from returning to the old rule and reviving the distinction.
Conclusion
¶39 The majority’s holding disregards precedent and reinstates an antiquated distinction between acts done virtute officii and colore officii — a test that was unworkable and senseless at common law and remains so today. I would *609uphold this court’s well-reasoned precedent and conclude that Mr. Brown’s acts were official acts. Because he was a supervising deputy attorney, he necessarily had the authority and the power to exercise his supervisory duties, whether he did so improperly or unlawfully. Under RCW 4.12.020(2), venue should be proper in Klickitat County.
¶40 I dissent.

 “Virtute officii” is defined as “[b]y virtue of one’s office; by the authority vested in one as the incumbent of a particular office. . . . An officer acts virtute officii when carrying out some official authority as the incumbent of an office.” Black’s Law Dictionary 1706 (9th ed. 2009). Early common law distinguished between acts done virtute officii and acts done colore officii. Acts done virtute officii were “those within the authority of the officer, but done in an improper exercise of his authority or in abuse of the law’’ while acts done colore officii were “of such nature the office gives him no authority to do them.” See 2 Judicial and Statutory Definitions of Words and Phrases 1263-64 (1904) (emphasis added).


 Contrary to the majority’s assertion that Mr. Brown lacks authority, when addressing the issue of supervisor authority and sexual harassment in the related context of vicarious liability and agency principles, the United States Supreme Court stated, “[i]n the usual case, a supervisor’s harassment involves misuse of actual power, not the false impression of its existence.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 759, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1988) (emphasis added). It follows that because Mr. Brown’s actions stemmed from his “actual *608power” or authority as a supervisor, his actions clearly occurred in virtue of his public office.